Exhibit 10.14 ELEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT THIS ELEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “ Amend ment ”), dated as of December 19, 2014, is made and entered into between and among HomeAmerican Mortgage Corporation, a Colorado corporation (the “ Seller ”), and U.S. Bank National Association, as administrative agent and representative of itself as a Buyer and the other Buyers (in such capacity, the “ Agent ”) and as a Buyer (in such capacity, “ U.S. Bank ”). RECITALS: A.The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase Agreement dated as of November12, 2008, as amended by a First Amendment to Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment to Master Repurchase Agreement dated as of September 21, 2012, a Seventh Amendment to Master Repurchase Agreement dated as of December 21, 2012, an Eighth Amendment to Master Repurchase Agreement dated as of September 20, 2013, a Ninth Amendment to Master Repurchase Agreement dated as of December 31, 2013 and a Tenth Amendment to Master Repurchase Agreement dated as of September 19, 2014 (as further amended, restated or otherwise modified from time to time, the “ Repurchase Agreement ”). B.The Seller and the Agent now desire to amend certain provisions of the Repurchase Agreement as set forth herein. AGREEMENT: In consideration of the premises herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Definitions . Capitalized terms used and not otherwise defined in this Amendment have the meanings specified in the Repurchase Agreement. Section 2. Amendments. 2.1.The following definition set forth in Section 1.2 of the Repurchase Agreement is amended to read in its entirety as follows: “ Maximum Aggregate Commitment ” means the maximum Aggregate Outstanding Purchase Price that is allowed to be outstanding under this Agreement on any day, being the amount set forth in Schedule BC in effect for that day, as it may be decreased under Section 2.6 or increased under Section 2.7. Increase of Maximum Aggregate Commitment . Section 2.7 is added following Section 2.6 of the Repurchase Agreement and shall read as follows: 1 Section 2. 7 Increase to Maximum Aggregate Commitment . The Seller may, from time to time, by giving advance written notice of at least two (2) Business Days to the Agent in the form of Exhibit A to the Eleventh Amendment hereof, request that the Buyers increase the Maximum Aggregate Commitment, in increments of $5,000,000, with a minimum increase of $25,000,000 up to a total increase of $50,000,000, for a period for such increase being designated by the Seller (but not less than 30 days, or if less, the time remaining until the Termination Date). Any increase under this Section 2.7 shall be in the sole discretion of the Agent and the Buyers and shall require the consent of each Buyer. The consent of the Agent and the Buyers to an increase under this Section 2.7 shall be evidenced by the Agent providing to the parties to this Agreement an updated Schedule BC; provided that if an updated Schedule BC is not delivered by the Agent within two (2) Business Days of the requested increase, such request shall be deemed to have been denied. Facility Fee . Section 9.1 is amended to read in its entirety as follows: Facility Fee . The Seller agrees to pay to the Agent (for Pro Rata distribution to the Buyers) monthly, in arrears, a facility fee (the “ Facility Fee ”) in an amount equal to the sum of one quarter of one percent (0.25%) per annum of the Maximum Aggregate Commitment, as in effect from time to time, for the period from the date of the First Amendment hereto to the Termination Date, computed for each calendar month or portion thereof from the date of the First Amendment hereto to the Termination Date. The Facility Fee shall be payable monthly in arrears and shall be due and payable no later than the ninth (9th) day of each month (or if such day is not a Business Day, on the first Business Day thereafter). The Facility Fee is compensation to the Buyers for committing to make funds available for revolving purchases of Eligible Loans on the terms and subject to the conditions of this Agreement, and are not compensation for the use or forbearance or detention of money. Each calculation by the Agent of the amount of the Facility Fee shall be conclusive and binding absent manifest error. Section 3.
